Citation Nr: 18100317
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 13-12 791
DATE:	April 6, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to a disability rating of 40 percent, but no higher, for degenerative disc disease, lumbar spine with residual scar (hereinafter lumbar spine disability), is granted from June 18, 2010, subject to controlling regulations governing the payment of monetary awards.
FINDING OF FACT
Affording the Veteran the benefit of the doubt, his lumbar spine disability has been manifested by forward flexion to 30 degrees or less since June 18, 2010; ankylosis of the spine or incapacitating episodes lasting at least 6 weeks have not been demonstrated.
CONCLUSION OF LAW
The criteria for a 40 percent evaluation for a lumbar spine disability are met from June 18, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from September 1998 to August 2002. 
He was initially awarded a 20 percent rating for his lumbar spine disability effective July 6, 2004.  Thereafter, in October 2010, he filed a claim for an increased rating.  In a June 2011 rating decision, the Regional Office (RO) granted a temporary total evaluation effective from January 28, 2011 to June 1, 2011 on account of treatment requiring convalescence.  The 20 percent rating was resumed on June 1, 2011 prior to an increase to 40 percent effective December 9, 2013 in a December 2017 rating decision.  
Disability ratings are determined by applying the criteria set forth in the Department of Veterans Affairs (VA) Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The Veterans low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
The General Rating Formula provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion (ROM) of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.  
The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are  zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  Id. 
Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, a 20 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.
Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.
Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
Turning to the evidence, VA treatment records show a worsening of low back pain beginning on June 18, 2010.  The Veteran reported the only way to control the pain was to take Hydrocodone, Flexeril, and Tramadol so he is knocked out.  These complaints ultimately led to the Veteran undergoing spinal fusion in January 2011.  During the period from June 18, 2010 to the time of the surgery, the limitations caused by the disability are not clearly specified.  
Following the fusion in January 2011, the Veteran underwent a VA examination in February 2011.  It was noted he was taking oxycodone every 4 to 6 hours and gabapentin 3 times a day to relieve pain.  Flare-ups were denied.  It was indicated the Veteran could walk for 5 to 10 minutes for a total of a few 100 feet.  Inspection of the curvature of the spine was abnormal and described as decreased lumbar lordosis.  Ankylosis was not present.  Painful motion, abnormal movement and guarding were present.  Muscle spasm was denied.  ROM testing revealed forward flexion to 35 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, right lateral flexion to 20 degrees, left lateral rotation to 10 degrees and right lateral rotation to 10 degrees.  Combined ROM was to 105 degrees.  Pain was present on examination after the first ROM test and also present after the fifth repetition.  No additional range of motion loss was noted after repetition and fatigue, weakness, lack of endurance and incoordination were denied.  It was noted the Veteran had not had any incapacitating episodes during the past 12 months.
Treatment records following the February 2011 examination did not indicate range of motion measurements prior to a March 7, 2013 record demonstrating forward flexion to 22 degrees.
In his April 2013 Form 9 and a September 2013 Statement in Support of Claim, the Veteran explained that his ability to forward flex to 35 degrees at the February 2011 VA examination was a direct result of being on hydrocodone after his back surgery, and being told by the doctor to keep reaching forward even though he was experiencing pain.  He explained he could not take hydrocodone on a regular basis and could not repeat the forward flexion without causing pain.  He stated that he did not have forward flexion of greater than 25 degrees.  Treatment records indicate the Veteran was prescribed hydrocodone on January 10, 2011 and allotted 1 refill set to expire July 13, 2011.  The Board finds it believable that he had taken hydrocodone prior to his examination.
In September 2016, the Veteran underwent another examination of his spine.  The Veteran noted flare-ups of back pain and explained that bending aggravated the pain while rest relieved it.  Forward flexion was to 40 degrees, extension was to 10 degrees, right lateral flexion was to 12 degrees, left lateral flexion was to 14 degrees, right lateral rotation was to 13 degrees, and left lateral rotation was to 14 degrees.  Pain was noted on examination but did not result in or cause functional loss.  Due to pain, the Veteran was unable to perform repetitive use testing with at least three repetitions.  Muscle spasm was denied and ankylosis was not present.  The Veteran had not experienced any incapacitating episodes due to his lumbar spine disability within the past 12 months.  It was noted the lumbar spine disability affected the Veterans employment as a school teacher.  He had difficulty bending and lifting, sitting in one place for more than 20 minutes, standing for more than 15 minutes and walking more than two blocks.
Based on this evidence, the Veteran did not meet the regulatory criteria for a 40 percent rating considering ROM testing until March 7, 2013.  However, the Board notes that the ameliorating effects of medication must not be considered when evaluating a disability unless the diagnostic code specifically contemplates medication.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  The General Rating Formula regarding disabilities of the spine does not contemplate the use of medication.  As such, the Board finds that the Veterans lumbar spine disability more nearly approximates the 40 percent evaluation since the complaint of worsening symptoms in June 2010.   It is believable that without medication, the Veteran would not have been able to forward flex to 35 degrees at the February 2011 examination.  Detailed range of motion findings are not available in the time period prior to the surgery but the treatment records do detail a clear worsening of the condition beginning June 18, 2010 which ultimately led to back surgery.  Pursuant to VA regulations, doubt must be resolved in the Veterans favor.  In this case, the Board finds that a 40 percent rating is warranted effective June 18, 2010, the date of worsening of the condition.  When medical records indicate an increase in a disability, an effective date for retroactive benefits based on facts found of an increase in a disability can be awarded if a complete claim or intent to file a claim for an increase is received within 1 year of the date of the medical treatment, as is the case here.  38 C.F.R. § 3.400(o)(2) (2017).  This finding is consistent with the record, which reflects the Veteran has consistently used pain medication to alleviate pain in his lumbar spine and it is probable there would be additional functional limitation without such medication.  See Jones, supra.  
Entitlement to a disability rating in excess of 40 percent has not been demonstrated at any time during the appeal period as the evidence, to include the Veterans statements, does not support a finding that the Veteran has ankylosis anywhere in his spine or that he has suffered incapacitating episodes due to his lumbar spine disability of at least 6 weeks duration.  The Veteran has been assigned separate evaluations for radiculopathy into each of the lower extremities.  The ratings assigned for those disabilities are not at issue in this case.  There is no indication of any additional neurological symptomatology caused by the service-connected low back disability.  
Resolving all doubt in the Veterans favor, a 40 percent rating, but no higher, for the Veterans lumbar spine disability is granted effective June 1, 2011, when the temporary total evaluation following his spinal fusion expired.  

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski 

